Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 1 of 25          PageID #:
                                   2966



                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


  JOHN DAVID WARREN, JR., ET AL.,              Civ. No. 19-00232 JMS-WRP

                     Plaintiffs,               ORDER GRANTING IN PART AND
                                               DENYING IN PART DEFENDANTS
        vs.                                    HAWAII PACIFIC HEALTH,
                                               HAWAII PACIFIC HEALTH
  UNITED STATES OF AMERICA, ET                 PARTNERS, INC., KAPIOLANI
  AL.,                                         MEDICAL SPECIALISTS, AND
                                               DEVIN PUAPONG, M.D.’S
                     Defendants.               MOTION FOR PARTIAL
                                               SUMMARY JUDGMENT, ECF NO.
                                               123

  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS
  HAWAII PACIFIC HEALTH, HAWAII PACIFIC HEALTH PARTNERS,
  INC., KAPIOLANI MEDICAL SPECIALISTS, AND DEVIN PUAPONG,
  M.D.’S MOTION FOR PARTIAL SUMMARY JUDGMENT, ECF NO. 123

                                   I. INTRODUCTION

              This case arises from the alleged negligence of several Tripler Army

 Medical Center (“TAMC”) and Kapiolani Medical Center for Women and

 Children (“KMCWC”) medical professionals in the diagnosis and treatment of a

 one-month old infant, D.G.W., resulting in the child’s permanent physical and

 mental disability. On September 22, 2016, D.G.W.’s parents, John David Warren,

 Jr. and Laura Warren, filed suit on their own behalf and as guardians ad litem and

 next friends of D.G.W. and their other minor children, A.J.W., J.D.W. III, and

 A.A.W. (collectively “Plaintiffs”), against Defendants United States of America,
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 2 of 25             PageID #:
                                   2967



 Hawaii Pacific Health, Hawaii Pacific Health Partners, Inc., Kapiolani Medical

 Specialists, Devin Puapong, M.D., and a number of Doe Defendants. Plaintiffs

 seek relief for the following claims:

              (1) Medical Negligence;

              (2) Negligent Infliction of Emotional Distress;

              (3) Loss of Consortium;

              (4) Economic Losses; and

              (5) Lack of Informed Consent.

 See Second Amended Complaint, ECF No. 104 at PageID ## 503-08.

              Defendants Hawaii Pacific Health, Hawaii Pacific Health Partners,

 Inc., Kapiolani Medical Specialists, and Devin Puapong, M.D. (“Defendants”),

 now move for partial summary judgment as to: (1) all claims against Hawaii

 Pacific Health and Hawaii Pacific Health Partners, Inc.; and Plaintiff’s claims

 against all these Defendants for (2) economic losses; (3) lack of informed consent;

 (4) siblings’ loss of consortium; and (5) negligent infliction of emotional distress.

              Based on the following, Defendants’ Motion is GRANTED with

 respect to all claims against Hawaii Pacific Health and Hawaii Pacific Health Inc.,

 the pure economic losses claim, the lack informed consent claim, and the sibling

 Plaintiffs’ loss of consortium claim. But Defendants’ Motion is DENIED with

 respect to the negligent infliction of emotional distress claim.


                                            2
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 3 of 25            PageID #:
                                   2968



                                 II. BACKGROUND

 A.    Factual Background

              At this summary judgment stage, the court “must view the evidence in

 the light most favorable to the nonmoving party and draw all reasonable

 inference[s] in the nonmoving party’s favor.” Rookaird v. BNSF Ry. Co., 908 F.3d

 451, 459 (9th Cir. 2018) (citation and quotation marks omitted). Applying that

 standard, the court sets forth the following facts:

              On September 22, 2016, one-month old Plaintiff D.G.W. was

 admitted to TAMC in an emergency condition. ECF No. 168-5. Her abdomen was

 distended and she was blue from the waist down. Id. at PageID # 2180; ECF No.

 168-6 at PageID # 2185. Shortly after she was admitted, D.G.W. suffered cardiac

 arrest and required resuscitation. ECF No. 168-5 at PageID # 2181; ECF No. 168-

 6 at PageID # 2184-85. After she was resuscitated, she remained in critical

 condition. ECF No. 168-5. Dr. Devin Puapong, a pediatric surgeon, was called to

 TAMC pursuant to a contract between his employer, Kapiolani Medical

 Specialists, and TAMC. ECF No. 124-6 at PageID ## 1225, 1229-30. Dr.

 Puapong performed an evaluation of D.G.W.—which included briefing on

 D.G.W.’s medical history, performance of a physical assessment, and evaluation of

 ultrasound, X-ray, and CT scan results, ECF No. 177-7 at PageID ## 2582, 2593—

 but was unable to diagnose D.G.W.’s specific condition. ECF No. 168-5 at


                                            3
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 4 of 25                          PageID #:
                                   2969



 PageID # 2181. Based on the testing done, although a midgut volvulus1 remained

 on D.G.W.’s differential diagnosis 2 (along with a number of other conditions),

 ECF No. 168-6 at PageID # 2199, Dr. Puapong “reasonably excluded” a midgut

 volvulus as the cause of D.G.W.’s condition. See ECF No. 177-7 at PageID ##

 2577-79, 2582, 2586-87, 2592.

                Dr. Puapong and Dr. Christopher Naun, the Pediatric Intensive Care

 Unit (“PICU”) physician on duty when D.G.W. was admitted to TAMC, discussed

 D.G.W.’s medical treatment plan and decided not to perform any additional

 diagnostics, including an exploratory laparotomy or a upper gastrointestinal

 contrast study (“UGI”). See ECF No. 168-6 at PageID ## 2199-200; ECF No. 177-

 7 at PageID # 2580-81, 2583. The doctors were concerned that a laparotomy—an

 invasive surgical procedure used to diagnose a variety of abdominal conditions—

 would be too dangerous to perform given D.G.W.’s critical condition. ECF No.

 168-6 at PageID # 2195; ECF No. 177-7 at PageID # 2561. And Dr. Puapong




        1
            A midgut volvulus is a condition that occurs from an intestinal malrotation that causes
 a twist, or volvulus, of the intestine; this condition can restrict the supply of oxygenated blood to
 the small bowel and potentially result in necrose, or dying, of the intestine. ECF No. 168-7 at
 PageID ## 2206-07.
        2
           Differential diagnosis is “the determination of which of two or more diseases with
 similar symptoms is the one from which the patient is suffering, by a systematic comparison and
 contrasting of the clinical findings.” Stedman’s Medical Dictionary 243880 (Nov. 2014)
 (emphasis added); see also, e.g., Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 807 (3rd Cir.
 1997) (quoting Stedman’s Medical Dictionary 428 (25th ed. 1990)).

                                                   4
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 5 of 25            PageID #:
                                   2970



 believed that a UGI—which is primarily used to diagnose intestinal malrotations,

 such as the midgut volvulus—was unnecessary because they had “reasonably

 excluded a midgut volvulus” and D.G.W. was not stable enough to undergo a UGI.

 See, e.g., ECF No. 177-7 at PageID # 2583, 2592.

              Instead, Dr. Puapong and Dr. Naun decided to admit D.G.W. to

 TAMC’s PICU and continue to monitor her condition. Id. at PageID # 2584. At

 that point, Dr. Naun accepted primary responsibility for D.G.W., and numerous

 TAMC residents monitored her overnight. ECF No. 168-6 at PageID ## 2199-200.

 But Dr. Puapong anticipated that he would be contacted if D.G.W.’s condition

 deteriorated. ECF No. 177-7 at PageID # 2596. D.G.W. remained critically-ill

 throughout the night. ECF No. 177-11 at PageID # 2618. By the morning of

 September 23, D.G.W. was experiencing increased signs and symptoms of organ

 failure, and her kidney function deteriorated to the point that she likely would

 require dialysis. Id. at PageID # 2620. Despite D.G.W.’s clinical deterioration,

 Dr. Puapong did not return to TAMC to further attend to D.G.W. in person. ECF

 No. 177-7 at PageID # 2596.

              On the morning of September 23, 2016, Dr. Naun discussed D.G.W.’s

 deteriorating condition with Dr. Xoinis at KMCWC and asked to transfer her to

 KMCWC because she required a higher level of care than TAMC could provide.

 ECF No. 177-11 at PageID ## 2619-20. D.G.W. was transferred to KMCWC and


                                           5
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 6 of 25          PageID #:
                                   2971



 upon arrival, an emergency exploratory laparotomy was performed which revealed

 D.G.W. had a volvulus with necrotic bowel. ECF No. 177-7 at PageID # 2571;

 ECF No. 168-7 at PageID # 2216-17. Several emergency remedial procedures

 were performed, and ultimately, D.G.W. lost approximately 70% of her small

 bowel. ECF No. 168-7 at PageID ## 2219-34. As a result of this medical episode,

 D.G.W., the youngest of four siblings, was hospitalized for four months,

 underwent twelve surgeries, and was subsequently readmitted numerous times. Id.

 She is permanently physically and mentally disabled and requires constant medical

 care. ECF Nos. 168-3 at PageID ## 2170-73; 168-8 at PageID # 2266.

 B.    Procedural History

             Defendants filed their Motion for Partial Summary Judgment on

 November 3, 2020, seeking summary judgment on the following:

       (1)   All claims against Defendants Hawaii Pacific Health and Hawaii

             Pacific Health Partners, Inc.;

       (2)   Plaintiffs’ claim for Economic Losses;

       (3)   Plaintiffs’ claim for Lack of Informed Consent;

       (4)   The Loss of Consortium claim brought by D.G.W.’s siblings; and

       (5)   Plaintiffs’ claim for Negligent Infliction of Emotional Distress.

 ECF No. 123 at PageID # 1086.




                                          6
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 7 of 25             PageID #:
                                   2972



              On January 11, 2021, Plaintiffs filed their Opposition, ECF No. 167,

 and on January 13, 2021, Defendant United States of America filed a Statement of

 no position, ECF No. 170. Defendants filed their Reply on January 19, 2021. ECF

 No. 176. A hearing was conducted via video teleconference on February 1, 2021.

 ECF No. 193.

                           III. STANDARD OF REVIEW

              Summary judgment is proper where there is no genuine dispute as to

 any material fact and the moving party is entitled to judgment as a matter of law.

 Fed. R. Civ. P. 56(a); see also, e.g., Sandoval v. Cnty. of San Diego, 985 F.3d 657,

 665 (9th Cir. 2021). Rule 56(a) mandates summary judgment “against a party who

 fails to make a showing sufficient to establish the existence of an element essential

 to the party’s case, and on which that party will bear the burden of proof at trial.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Nissan Fire & Marine

 Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000).

              “The party moving for summary judgment bears the initial burden of

 identifying those portions of the pleadings, discovery and affidavits which

 demonstrate the absence of a genuine issue of material fact.” Olivier v. Baca, 913

 F.3d 852, 857 (9th Cir. 2019) (citing Celotex, 477 U.S. at 323). Where, as here,

 the moving party does not have the ultimate burden of persuasion at trial, they bear

 both the initial burden of production and the ultimate burden of persuasion on their


                                            7
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 8 of 25            PageID #:
                                   2973



 motion for summary judgment. Friedman v. Live Nation Merch., Inc., 833 F.3d

 1180, 1188 (9th Cir. 2016) (citing Nissan Fire, 210 F.3d at 1102). “‘[W]hen the

 moving party has carried its burden under Rule 56[(a)] its opponent must do more

 than simply show that there is some metaphysical doubt as to the material facts,’”

 but must come forward with specific facts showing that there is a genuine dispute

 for trial. Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.

 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)). “[A]t least some

 ‘significant probative evidence’” must be produced. Hexcel Corp. v. Ineos

 Polymers, Inc., 681 F.3d 1055, 1063 (9th Cir. 2012) (citing T.W. Elec. Serv., Inc. v.

 Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987)). “‘If the

 evidence is merely colorable, or is not significantly probative, summary judgment

 may be granted.’” United States ex rel. Kelly v. Serco, Inc., 846 F.3d 325, 329-30

 (9th Cir. 2017) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50

 (1986)); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000) (“A

 scintilla of evidence or evidence that is merely colorable or not significantly

 probative does not present a genuine issue of material fact.”); see also Friedman,

 833 F.3d at 1185 (citing McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1173

 (9th Cir. 2016)).

              For purposes of Rule 56(a), a dispute is genuine only if there is a

 sufficient evidentiary basis on which “a reasonable jury could return a verdict for


                                           8
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 9 of 25                   PageID #:
                                   2974



 the nonmoving party,” and dispute of a fact is material only if it could affect the

 outcome of the suit under the governing law. Momox-Caselis v. Donohue, 987

 F.3d 835, 841 (9th Cir. 2021) (citing Anderson, 4

 77 U.S. at 248). When considering the evidence on a motion for summary

 judgment, the court must draw all reasonable inferences in the light most favorable

 to the nonmoving party. Rookaird, 908 F.3d at 459.

                                    IV. DISCUSSION

 A.     Claims Against Defendants Hawaii Pacific Health and Hawaii Pacific
        Health Partners, Inc., and Claim for Economic Losses

               Defendants move for the dismissal of Hawaii Pacific Health and

 Hawaii Pacific Health Partners, Inc., arguing that Plaintiffs lack expert testimony

 to support any claim against them. ECF No. 123-3 at PageID # 1097. Plaintiffs

 admit that, after discovery revealed the nature of the employment relationships

 among Defendants, their claims against Hawaii Pacific Health and Hawaii Pacific

 Health Partners, Inc. should be dismissed. ECF No. 167 at PageID # 1971; ECF

 No. 193.3 Likewise, in response to Defendants’ Motion for Summary Judgment as

 to their economic losses claim, Plaintiffs “concede that their separately pled claim




        3
           The Second Amended Complaint alleged that Dr. Puapong was acting within the scope
 of his employment with Kapiolani Medical Specialists “and/or [Hawaii Pacific Health Partners,
 Inc.] and/or [Hawaii Pacific Health].” ECF No. 104 at PageID # 487. The evidence establishes,
 however, that Dr. Puapong was not an employee of Hawaii Pacific Health or Hawaii Pacific
 Health Partners, Inc. ECF No. 123-3 at 1091.
                                               9
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 10 of 25            PageID #:
                                    2975



  for economic losses is subsumed in their negligence claims.” ECF No. 167 at

  PageID # 1986.

               Accordingly, the court GRANTS Defendants’ Motion for Partial

  Summary Judgment as to (1) all claims against Hawaii Pacific Health and Hawaii

  Pacific Health Partners, Inc.; and (2) the economic losses claim (the fourth claim in

  Plaintiffs’ Second Amended Complaint). Defendants Hawaii Pacific Health and

  Hawaii Pacific Health Partners, Inc. are DISMISSED from the case.

  B.    Plaintiffs’ Fifth Claim for Relief: Informed Consent

               Defendants next move for summary judgment as to Plaintiffs’

  informed consent claim. Plaintiffs allege that Dr. Puapong did not provide the

  Warrens with full and accurate information necessary for them to make informed

  decisions regarding D.G.W.’s diagnosis and treatment, “fail[ing] to satisfy

  Hawaii’s statute.” ECF No. 167 at PageID # 1979. More specifically, Plaintiffs

  allege that Dr. Puapong failed to inform the Warrens of (1) the midgut volvulus as

  a condition on D.G.W.’s differential diagnosis; and (2) procedures available that

  could be used to diagnose a midgut volvulus (i.e., laparotomy and UGI) and the

  risks and benefits of each. ECF No. 167 at PageID # 1975. Defendants respond

  that there can be no informed consent claim without a diagnosis. ECF No. 123-3 at

  PageID # 1105; ECF No. 176 at PageID ## 2371-72. Thus, Defendants argue,

  because Plaintiffs’ informed consent claim “remains rooted in the alleged failure to


                                           10
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 11 of 25             PageID #:
                                    2976



  [diagnose] the volvulus,” Plaintiffs’ remedy, if any, should be based solely upon

  their separately alleged medical negligence claim. ECF No. 123-3 at PageID

  # 1104.

               Hawaii has adopted a patient-oriented standard of disclosure in

  informed consent cases. “[T]he motivating force and purpose of the doctrine of

  informed consent [is] aiding the individual patient in making an important decision

  regarding medical care.” Carr v. Strode, 79 Haw. 475, 485, 904 P.2d 489, 499

  (1995). “The dispositive inquiry regarding the physician’s duty to disclose in an

  informed consent case, therefore, is not what the physician believes his or her

  patient needs to hear in order for the patient to make an informed and intelligent

  decision; the focus should be on what a reasonable person objectively needs to hear

  from his or her physician to allow the patient to make an informed and intelligent

  decision regarding proposed medical treatment.” Id. at 486, 904 P.2d at 500.

  Further, Hawaii courts have described the patient-oriented informed consent

  standard as “provid[ing] the patient with effective protection against a possible

  conspiracy of silence wherever it may exist among physicians.” Id. at 485, 904

  P.2d at 499 (quoting Bernard v. Char, 79 Haw. 371, 381, 903 P.2d 676, 686 (Haw.

  App. 1995)).




                                           11
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 12 of 25                             PageID #:
                                    2977



                  To prove negligent failure to obtain informed consent in Hawaii, a

  plaintiff must first establish that the physician owed a duty of disclosure under

  Hawaii Revised Statutes (“HRS”) § 671-3(b), 4 which provides:

                  (b)         The following information shall be supplied to the
                              patient or the patient’s guardian or legal surrogate
                              prior to obtaining consent to a proposed medical or
                              surgical treatment or diagnostic or therapeutic
                              procedure:
                                 (1) The condition to be treated;
                                 (2) A description of the proposed treatment or procedure;
                                 (3) The intended and anticipated results of the proposed
                                     treatment or procedure;
                                 (4) The recognized alternative treatments or procedures,
                                     including the option of not providing these treatments or
                                     procedures;
                                 (5) The recognized material risks of serious complications
                                     or mortality associated with:
                                        (A) The proposed treatment or procedure;
                                        (B) The recognized alternative treatments or
                                           procedures; or
                                        (C) Not undergoing any treatment or procedure; and

         4
             Under Hawaii law, the elements of a lack of informed consent claim are:

                        (1) The physician owed duty of disclosure under HRS § 671-3(b);
                        (2) The physician breached that duty;
                        (3) The patient suffered injury;
                        (4) The physician’s breach of duty was a cause of the patient’s injury in that:
                               a. The physician’s treatment was a substantial factor in bringing
                                   about the patient’s injury; and
                               b. A reasonable person in the plaintiff’s position would not have
                                   consented to the treatment that led to the injuries had the plaintiff
                                   been properly informed; and
                        (5) No other cause is a superseding cause of the patient’s injury.

  Garcia v. Robinson, 137 Haw. 388, 394, 375 P.3d 167, 173 (2016) (citing Ngo v. Queen’s Med.
  Ctr., 136 Haw. 54, 68-69, 358 P.3d 26, 40-41 (2015)).


                                                     12
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 13 of 25                PageID #:
                                    2978



                          (6) The recognized benefits of the recognized alternative
                             treatments or procedures.

  Thus, under the plain language of HRS § 671-3(b), physicians unambiguously have

  a duty to disclose “prior to obtaining consent to a proposed . . . diagnostic . . .

  procedure.”

                As an initial matter, it is necessary to frame the nature of Plaintiffs’

  informed consent claim. Importantly, Plaintiffs do not allege that Dr. Puapong

  failed to obtain informed consent before deciding which diagnostic procedure to

  pursue (i.e., laparotomy, UGI, or no further procedure) in order to diagnose

  D.G.W.’s condition generally. Instead, Plaintiffs tether their informed consent

  claim to Dr. Puapong’s failure to provide information specifically about the midgut

  volvulus and the methods for diagnosing that specific condition. See, e.g., ECF

  No. 167 at PageID # 1974 (arguing that Dr. Puapong did not inform the Warrens of

  “[t]he condition to be treated: Dr. Puapong never told the Warrens that a midgut

  volvulus was on D.G.W.’s differential diagnosis, nor did he explain what a midgut

  volvulus [was], or the risks it poses if not addressed promptly”); at PageID # 1975

  (arguing that Dr. Puapong “also failed to inform [the Warrens] that a UGI . . . is the

  ‘preferred’ method of diagnosing a volvulus” and “that if D.G.W. had an

  unaddressed midgut volvulus, the risks included serious injury and death”); at

  PageID # 1978 (“[H]ere . . . a midgut volvulus was on the differential diagnosis

  and had not been ruled out.”); at PageID # 1980 (explaining that Plaintiffs’ experts

                                             13
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 14 of 25               PageID #:
                                    2979



  “all agree that a midgut volvulus is a surgical emergency requiring prompt

  intervention” and “a UGI is a recognized (and, in fact, the preferred) alternative

  diagnostic procedure for confirming or ruling out a midgut volvulus”; and that

  “had [the Warrens] been informed of the condition being treated (midgut

  volvulus)” they would have asked for a UGI (emphasis added)). In short,

  Plaintiffs’ informed consent claim alleges that Dr. Puapong had, and breached, a

  duty under HRS § 671-3(b) to disclose information specifically about the midgut

  volvulus and the available procedures to diagnose that condition.

               Given the nature of Plaintiffs’ allegations, there is no genuine issue as

  to any material fact with respect to the informed consent claim. Although a midgut

  volvulus remained on D.G.W.’s differential diagnosis, Dr. Puapong had

  “reasonably excluded” it, as well as a number of other illnesses, as a probable

  diagnosis. See, e.g., ECF No. 177-7 at PageID ## 2577-80 (Dr. Puapong

  deposition statement that results of an abdominal CT scan “didn’t show us any

  evidence of a midgut volvulus, so . . . at that time at least, [I] reasonably excluded

  it.”); at PageID # 2581 (“[W]e looked for signs of a midgut volvulus on the CT

  scan . . . but again after discussing with everybody, we felt that [D.G.W.] did not

  have a surgical problem of which a midgut volvulus would be included.”); at

  PageID # 2582 (stating that based upon D.G.W.’s “history that [Dr. Puapong]

  learned of, . . . her presentation when [he] examined her, . . . the results of the X-


                                             14
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 15 of 25                        PageID #:
                                    2980



  ray, the ultrasound, and the CT scan,” “[Dr. Puapong] felt that . . . a midgut

  volvulus was not likely.”); at PageID # 2586-87 (stating that after “the appropriate

  testing and workup that was medically reasonable for [D.G.W.] at that time with

  regard to a midgut volvulus” Dr. Puapong had “reasonably excluded” the

  condition); at PageID # 2592 (“[B]ased on what we knew of [D.G.W.] at the time,

  we felt that we had reasonably excluded midgut volvulus as the cause of her

  condition.”); at PageID # 2593 (reasonable exclusion of a midgut volvulus in

  D.G.W.’s case was based on the CT scan results “in conjunction with her history,

  her presentation, [and] what her abdominal exam was like”). Given that he had

  “reasonably excluded” the midgut volvulus, Dr. Puapong did not have a specific

  duty to inform Plaintiffs that the condition was on D.G.W.’s differential diagnosis.

  Nor did Dr. Puapong have a duty to disclose the options to diagnose a condition

  that he had “reasonably excluded.”5

                 Plaintiffs argue that because Hawaii’s informed consent statute is

  more expansive than those in many other jurisdictions—primarily because it

  requires that physicians obtain informed consent for diagnostic procedures—their




         5
            Because Plaintiffs’ informed consent claim fails for separate reasons, the court does not
  address Defendants’ secondary argument that this claim should be dismissed because “Plaintiffs
  offer no expert testimony in support” of that claim. ECF No. 123-3 at PageID # 1104.


                                                  15
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 16 of 25                            PageID #:
                                    2981



  informed consent claim should go forward. 6 And indeed, in Hawaii, “[p]hysicians

  have an obligation to obtain the informed consent of their patients before

  administering diagnostic . . . procedures.” Barcai v. Betwee, 98 Haw. 470, 483, 50

  P.3d 946, 959 (2002). But just because Hawaii’s informed consent statute includes

  a duty to obtain informed consent in advance of a diagnostic procedure, the scope

  of this duty cannot be read to require disclosure of all conditions on a patient’s

  differential diagnosis—no matter how unlikely—and of all the conceivable

  diagnostic procedures that could possibly confirm or rule out any or all of those

  conditions. 7 Nor is it reasonable for a doctor to obtain informed consent for the

  diagnostic procedures available to identify a specific condition that has already

  been reasonably excluded as a likely diagnosis. In order to conduct a diagnostic

  procedure, a physician must believe the procedure is necessary. If a physician has

  excluded a condition, it follows that the physician does not have a duty to



         6
           In their Opposition, Plaintiffs correctly note that courts in other jurisdictions, like
  Maryland, have ruled that “no duty exists for diagnostic procedures” and that other states’
  informed consent statutes are narrower in scope than Hawaii’s. ECF No. 167 at PageID
  ## 1975-76.
         7
             In fact, when contemplating “the scope of the disclosure the physician is legally
  obligated to make” in the landmark case Canterbury v. Spence—the very case that established
  the modern patient-oriented regime of informed consent in medical procedures—the D.C. Circuit
  recognized that “[i]t seems obviously prohibitive and unrealistic to expect physicians to discuss
  with their patients every risk of proposed treatment—no matter how small or remote—and
  generally unnecessary from the patient’s viewpoint as well. Indeed, the cases speaking in terms
  of ‘full’ disclosure appear to envision something less than total disclosure[.]” Canterbury v.
  Spence, 464 F.2d 772, 786 (D.C. Cir. 1972) (internal footnotes omitted).

                                                    16
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 17 of 25                         PageID #:
                                    2982



  perform—or obtain informed consent to perform—a procedure specifically for the

  purpose of diagnosing or treating that excluded condition. Stated differently, “a

  health care provider who believes the patient does not have a particular disease

  cannot be expected to inform the patient about the unknown disease or possible

  treatments for it.” Gomez v. Sauerwein, 331 P.3d 19, 23 (Wash. 2014) (en banc);

  cf. Roukounakis v. Messer, 826 N.E.2d 777, 781 (Mass. App. 2005) (citing Bays v.

  St. Luke’s Hosp., 825 P.2d 319, 322 (Wash. App. 1992)) (stating that “the duty to

  disclose does not arise until the physician becomes aware of the condition by

  diagnosing it.”) (internal quotation marks omitted). The Hawaii Supreme Court

  would likely adopt the same rule.8

                 Further, “this rule is necessary to avoid imposing double liability on

  the provider for the same alleged misconduct.” Gomez, 331 P.3d at 23. And

  indeed, by focusing on Dr. Puapong’s failure to provide information regarding the

  midgut volvulus, Plaintiffs are essentially recasting their medical negligence claim

  as one involving informed consent. In fact, although Plaintiffs argue in a



         8
            Plaintiffs argue that their claim is more similar to one in which “a provider [] knows
  about two alternative treatments but informs the patient of only one[.]” ECF No. 167 at PageID
  # 1978 (quoting Gomez, 331 P.3d at 23). And the legislative history of HRS § 671-3 “indicat[es]
  that the failure to disclose an alternative treatment [may] give[] rise to a cause of action for
  failure to provide informed consent.” Ray v. Kapiolani Med. Specialists, 125 Haw. 253, 267,
  259 P.3d 569, 583 (2011). But as the court has explained, that is not the case here; at the time in
  question, Dr. Puapong had “reasonably excluded” a midgut volvulus, deeming it “unlikely.” Dr.
  Puapong was not administering any diagnostic procedures specifically for a midgut volvulus
  because he did not believe D.G.W. was suffering from one.
                                                  17
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 18 of 25               PageID #:
                                    2983



  conclusory way that “separate facts support the medical negligence and informed

  consent claims,” ECF No. 167 at PageID # 1971, their Opposition fails to specify

  any facts that distinguish the claims. As discussed, even though Dr. Puapong had

  “reasonably excluded” the midgut volvulus, Plaintiffs argue that he breached his

  duty to obtain informed consent because he did not inform the Warrens “that a

  midgut volvulus was on D.G.W.’s differential diagnosis, . . . explain what a midgut

  volvulus is, . . . [explain] the risks it poses if not addressed promptly[,]” or inform

  the Warrens of a UGI as “the ‘preferred’ method of diagnosing a volvulus.” ECF

  No. 167 at PageID ## 1974-75.

               In short, Dr. Puapong had “reasonably excluded” the midgut volvulus

  as D.G.W.’s affliction and, accordingly, had no duty under HRS § 671-3(b) to

  propose to the Warrens a diagnostic procedure meant to confirm or rule out a

  midgut volvulus. Based on the foregoing, the court GRANTS Defendants’ Motion

  for Partial Summary Judgment as to Plaintiffs’ Fifth Claim for Relief (Informed

  Consent).

  C.    Sibling Loss of Consortium

               Defendants also seek summary judgment as to Plaintiffs’ sibling loss

  of consortium claim, arguing that such a cause of action is not recognized in

  Hawaii law. Plaintiffs acknowledge that Hawaii courts have yet to rule on sibling

  loss of consortium but argue that the Hawaii Supreme Court would likely


                                             18
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 19 of 25                        PageID #:
                                    2984



  recognize such a claim. ECF No. 167 at PageID # 1985. The court agrees with

  Plaintiffs that a loss of consortium claim advanced by a sibling could be cognizable

  under Hawaii law. But Plaintiffs have failed to advance an actionable claim here.

                 Claims for loss of consortium are primarily governed by Hawaii’s

  wrongful death statute, HRS § 663-3.9 Section 663-3 allows loss of consortium

  claims based on “the death of a person . . . caused by the wrongful act, neglect, or

  default of any person.” Under the statute’s plain language, such a cause of action

  is available only to “the surviving spouse, reciprocal beneficiary, children, father,

  mother, [or] any person wholly or partly dependent upon the deceased person.” Id.

  § 663-3(b); see also Lealaimatafao v. Woodward-Clyde Consultants, 75 Haw. 544,

  552, 867 P.2d 220, 224 (Haw. 1994) (“[T]he language of HRS § 663-3 is plain and

  unambiguous.”).

                 As a preliminary matter, the Hawaii Supreme Court has allowed loss

  of consortium claims arising from “injury short of death caused by the wrongful



         9
            Plaintiffs attempt to argue that a common law claim for sibling loss of consortium
  exists independent of the wrongful death statute. See ECF No. 167 at PageID # 1981. This
  argument is unavailing. The common law loss of consortium claim has been subsumed by the
  wrongful death statute. See Rohlfing v. Moses Akiona, Ltd., 45 Haw. 373, 394, 369 P.2d 96, 106
  (1961) (explaining that the “common law action for wrongful death was merged with the
  statutory action under [HRS § 663-3]” and that it was the legislature’s “plain intent” that “all of
  the persons enumerated therein shall join in one action and be governed by the provisions of that
  section”), overruled on other grounds by Greene v. Texeira, 54 Haw. 231, 505 P.2d 1169 (1973);
  see also Castro v. Melchor, 142 Haw. 1, 13-14, 414 P.3d 53, 65-66 (2018); In re Hawaii Federal
  Asbestos Cases, 854 F. Supp. 702, 710 (D. Haw. 1994) (“The statutory wrongful death action is
  in the nature of a common law claim for loss of consortium.”).

                                                  19
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 20 of 25                          PageID #:
                                    2985



  conduct of another.” Masaki v. General Motors Corp., 71 Haw. 1, 20, 780 P.2d

  566, 577 (1989) (explaining that “no meaningful distinction can be drawn between

  death and severe injury where the effect on consortium is concerned”); see also

  Castro v. Melchor, 142 Haw. 1, 12-14, 414 P.3d 53, 64-66 (2018) (explaining that

  HRS § 663-3 is a remedial statute that should be liberally construed).10 That

  D.G.W. suffered a severe injury rather than passed away does not pose an

  impediment to a loss of consortium claim brought by an appropriate party.

                 But D.G.W.’s siblings are not appropriate parties in this case.

  Siblings are not specifically enumerated in HRS § 663-3. D.G.W.’s siblings can

  only state a claim for loss of consortium if they were “wholly or partly dependent

  upon” their one-month old sister. Castro, 142 Haw. at 14, 414 P.2d at 66

  (explaining that HRS § 663-3 provides that “anyone in specified relationships with

  the deceased [i.e., spouse, parent, child, or reciprocal beneficiary], regardless of

  dependency, [can] recover under the statute, and that anyone dependent on the

  deceased, regardless of relationship, [can] recover under the statute”). The Hawaii


         10
              To the extent the Masaki creates a common law rather than statutory cause of action
  for loss of consortium in the case of severe injury, that cause of action closely tracks the loss of
  consortium action in the case of wrongful death found under HRS § 663–3. Masaki, 71 Haw. at
  19-20, 780 P.2d at 576-77 (explaining that “[l]oss of filial consortium is a recognized cause of
  action in Hawaii under our wrongful death statute, Hawaii Revised Statutes (HRS) § 663-3” and
  that in “wrongful death actions pursuant to HRS § 663-3, no arbitrary age limit is placed upon
  recovery for loss of filial consortium. HRS § 663-3 makes no distinction between minor and
  adult children. We see no reason why in cases of severe injury the result should be any
  different”). Thus, regardless of whether a claim for loss of consortium of an injured person is
  found in the common law or under the statute, the analysis is effectively the same.
                                                   20
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 21 of 25              PageID #:
                                    2986



  Supreme Court has interpreted the statutory term “dependent” broadly, in keeping

  with the remedial purpose of the statute. In Lealaimatafao, the Court explained:

               Dependency may result from different causes. It may
               result from the lack of physical necessities such as food,
               shelter and clothing. It may result from moral and social
               necessities such as education. Physical, moral and social
               necessities are not confined to the subjects mentioned.
               Others are readily conceivable.

  75 Haw. at 552, 867 P.2d at 224. That is, “[plaintiffs] are the dependents of

  [D.G.W.] if they wholly or partly derived physical, moral, and/or social necessities

  from [her].” Id.

               Under this expansive definition of dependency, it is certainly

  conceivable that a sibling could state a claim for loss of consortium. Castro, 142

  Haw. at 14, 414 P.2d at 66. Whether the requisite dependency exists is a question

  of fact. And, indeed, other courts have recognized sibling loss of consortium

  claims where the facts suggest that the plaintiffs were dependent on their deceased

  sibling. See, e.g., Wachocki v. Bernalillo Cnty. Sheriff’s Dept., 265 P.3d 701, 704

  (N.M. 2011)) (holding that sibling loss of consortium claims are actionable where

  a plaintiff demonstrates mutual dependence between themselves and their deceased

  sibling as measured by the duration of the relationship, extent and quality of shared

  experience, and their emotional reliance on each other, among other factors);

  Complaint of Patton-Tully Transp. Co., 797 F.2d 206, 213 (5th Cir. 1986)

  (allowing minor siblings to recover on a loss of consortium theory under general
                                           21
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 22 of 25              PageID #:
                                    2987



  maritime principles where a deceased sixteen-year-old was the sole source of

  income for his family). But where there is no factual showing of dependency, a

  sibling loss of consortium claim cannot be sustained. See, e.g., Long v. Dugan,

  788 P.2d 1, 2 (Wash. Ct. App. 1990) (holding, under analogous wrongful death

  statute, that older sisters could not recover for the wrongful death of their three-

  year old brother on a loss of consortium theory because there was “no suggestion”

  that the older sisters were dependent upon him); Wachocki, 265 P.3d at 704

  (finding insufficient evidence of mutual dependence where plaintiff’s deceased

  brother was his best friend, roommate, and role model, and upon who he relied for

  advice and emotional support); Silva v. Lovelace Health Sys., Inc., 331 P.3d 958,

  968-69 (N.M. Ct. App. 2014) (finding insufficient evidence of “mutual

  dependence” to support a sibling loss of consortium claim where adult siblings

  were best friends, spoke daily, and lived together on weekends).

               Here, Plaintiffs have not presented any facts to support their sibling

  loss of consortium claim. Rather, they advance the blanket argument that siblings

  in general are dependent on one another for “social companionship, comfort,

  development, and growth.” ECF No. 167 at PageID # 1985. While this theory

  may be viable depending upon the facts, it is not a per se argument. Not all

  siblings rely upon each other in this way. And plaintiffs have not presented any

  facts showing that the Warren children were wholly or partly dependent upon their


                                            22
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 23 of 25              PageID #:
                                    2988



  one-month old sister for physical, moral, or social necessities. Accordingly,

  Defendants’ Motion for Summary Judgment is GRANTED as to the sibling loss of

  consortium claim.

  D.    Negligent Infliction of Emotional Distress

               Finally, Defendants move for summary judgment on Plaintiffs’ claim

  for negligent infliction of emotional distress (“NIED”). In their Motion,

  Defendants argue that Plaintiffs’ NIED claim is “legally subsumed within their

  claim for medical negligence.” ECF No. 123-3 at PageID # 1107. That is, given

  that the NIED claim undisputedly arises from the same factual allegations as the

  medical negligence claim, “Plaintiffs cannot circumvent their obligations to

  establish medical negligence by labeling their claims as ordinary negligence.” Id.

               But in their Opposition, Plaintiffs clarify that they are not attempting

  to state their NIED claim under an ordinary negligence theory. Rather, because a

  predicate to an NIED claim is a physical injury resulting from the defendants’

  conduct—in this case D.G.W.’s physical injury resulting from the Defendants’

  alleged medical negligence—Plaintiffs’ NIED claim “stands or falls based on a

  showing of medical negligence.” ECF No. 167 at PageID # 1987 n.16 (“The NIED

  claim requires a demonstration of negligence in the first instance, which in this

  case requires a showing that Defendants were medically negligent.”); see also

  Tabieros v. Clark Equip. Co., 85 Haw. 336, 361, 944 P.2d 1279, 1304 (1997)


                                            23
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 24 of 25               PageID #:
                                    2989



  (explaining that NIED is an independent tort, but one that is “derivative,” in the

  sense that to prevail on an NIED claim, plaintiffs must establish an underlying

  negligence claim under the applicable standard of care); see also, e.g., Taylor v.

  Fletcher Allen Health Care, 60 A.3d 646, 651-52 (Vt. 2012) (explaining that

  because a claim for NIED is premised on a finding of negligence under the

  applicable standard of care, if a plaintiff’s claim for medical negligence fails, their

  “claim for negligent infliction of emotional distress necessarily fails too”);

  Malinou v. Miriam Hosp., 24 A.3d 497, 512 ( R.I. 2011) (holding that because the

  plaintiff “failed to present sufficient evidence to support his underlying claims for

  medical negligence and wrongful death . . . plaintiff does not have a viable claim

  for negligent infliction of emotional distress”).

               At the February 1, 2021 hearing, Defendants agreed that so long as

  prevailing on the NIED claim would require Plaintiffs to prove medical

  negligence, the claim could survive summary judgment. See ECF No. 193.

  Accordingly, the Motion for Summary Judgment as to the NIED claim is

  DENIED. To be clear, to prevail on their NIED claim, Plaintiffs will be required

  to first prove medical negligence.

                                   V. CONCLUSION

               Defendants’ Hawaii Pacific Health, Hawaii Pacific Health Partners,

  Inc., Kapiolani Medical Specialists, and Devin Puapong, M.D.’s Motion for Partial


                                             24
Case 1:19-cv-00232-JMS-WRP Document 220 Filed 03/10/21 Page 25 of 25                    PageID #:
                                    2990



  Summary Judgment is GRANTED as to: (1) dismissal of Hawaii Pacific Health

  and Hawaii Pacific Health Partners, Inc., as defendants in this action; (2) Plaintiffs’

  economic losses claim; (3) Plaintiffs’ informed consent claim; and (4) sibling

  Plaintiffs’ loss of consortium claim. The Motion for Partial Summary Judgment is

  DENIED as to Plaintiffs’ negligent infliction of emotional distress claim.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, March 10, 2021


                                                  /s/ J. Michael Seabright
                                                 J. Michael Seabright
                                                 Chief United States District Judge




  Warren et al. v. United States et al., Civ. No. 19-00232 JMS-WRP, Order Granting in Part
  Denying in Part Defendants Hawaii Pacific Health, Hawaii Pacific Health Partners, Inc.,
  Kapiolani Medical Specialists, and Devin Puapong, M.D.’s Motion for Partial Summary
  Judgment, ECF No. 123

                                                25
